Citation Nr: 1510715	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  07-34 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an initial increased rating for facet arthrosis (also referred to as low back disability), evaluated as 10 percent disabling prior to October 27, 2011, and 20 percent disabling on and after October 27, 2011.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active service from June 1982 to May 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which granted service connection for the Veteran's low back disability, which was initially characterized as low back strain with degenerative joint disease.  

This matter was previously before the Board in May 2011 at which time it was remanded for additional development.  It is now returned to the Board. 

In an April 2013 rating decision, the RO increased the disability rating for the service-connected low back disability to 20 percent, effective October 27, 2011.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (where evidence indicates that the degree of disability increased or decreased during appeal period following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found).  The RO also recharacterized the claim to that of entitlement to a higher rating for facet arthrosis.  The Veteran has not expressed satisfaction with the ratings assigned for this disorder.  Accordingly, this issue will remain in appellate status for the entire appeal period.  AB v. Brown, 6 Vet. App. 35 (in which the United States Court of Appeals for Veterans Claims (Court) stipulated that, unless a veteran expresses a desire for a specific rating for a service-connected disability, he/she is presumed to be seeking the maximum benefit permitted under the regulations).  

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files associated with the Veteran's claim.  A review of the documents in both these files reveals that additional VA treatment records have been scanned into the Virtual VA claims processing system, and an Informal Hearing Presentation has been submitted on behalf of the Veteran by his representative.  These documents have been considered by the Board in adjudicating this matter.  The remaining documents in the paperless claims files are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

Finally, before the claims file was transferred to the Board, and by way of the April 2013 rating action, the RO granted service connection for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), effective October 27, 2011.  The Board finds that the grant of TDIU constitutes a full award of the benefit sought on appeal with respect to this issue.  Grantham v. Brown, 114 F. 3d 156, 1158 (Fed. Cir. 1997).  The record on appeal contains no indication that the Veteran has appealed the downstream elements of effective date or initial rating for this disability; thus, this matter is not in appellate status.


FINDINGS OF FACT

1.  For the period prior to October 27, 2011, the Veteran's low back disability has not been productive of forward flexion less than 60 degrees; a combined range of motion of 120 degrees or less; and, there is no muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

2.  For the period from October 27, 2011, the Veteran's low back disability has not been manifested by incapacitating episodes of thoracolumbar intervertebral disc syndrome having a total duration of at least four weeks; forward flexion of the thoracolumbar spine at 30 degrees or less; favorable ankylosis of the thoracolumbar spine or any associated neurological pathology.


CONCLUSIONS OF LAW

1.  For the period prior to October 27, 2011, the schedular criteria for an initial evaluation greater than 10 percent for the service-connected low back disability have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Codes 5235-5243 (2014).  

2.  For the period from October 27, 2011, the schedular criteria for an evaluation greater than 20 percent for the thoracolumbar spine are not met.  38 U.S.C.A. §§ 1155, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Codes 5235-5243 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2014).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, during the pendency of the appeal.  See 73 Fed. Reg. 23353 -56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the Veteran to provide any evidence in the Veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)  

The Board finds that all notification and development action needed to render a decision on the claim on appeal has been accomplished. 

Through a June 2005 notice letter, the RO notified the Veteran of the information and evidence needed to substantiate his underlying service connection claim.  The Board finds that this notice letter satisfies the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letter, the RO notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  Thus, the Board finds that "the appellant [was] provided the content-complying notice to which he [was] entitled."  Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  In addition, the Veteran was given the opportunity to respond following the June 2005 notice letter.  

In addition, in January 2007, the RO provided the Veteran with a letter for the express purpose of advising her of the additional notification requirements imposed by the United States Court of Appeals for Veterans Claims (Court) in Dingess/Hartmen v. Nicholson, 19 Vet. App. 473 (2006).  Since the issuance of these letters, the RO has reconsidered the Veteran's claims, most recently in the September 2007 Statement of the Case (SOC) and the June 2008, May 2009, June 2009, and July 2013 Supplemental Statements of the Case (SSOCs).  See Prickett v. Nicholson, 20 Vet. App. 370, 376  (2006) (holding that the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a Statement of the Case or Supplemental Statement of the Case, is sufficient to cure a timing defect).  Hence, the Board finds that the Veteran has received notice of the information and evidence needed to substantiate his claim that is the subject of this decision, and has been afforded ample opportunity to submit such information and evidence.

In any event, as is the case here, once a veteran disagrees with an initial determination, other provisions apply to the remainder of the adjudication process, particularly those pertaining to the issuance of rating decisions and statements of the case.  See 38 U.S.C.A. §§ 5104(a), 7105(d) (West 2002); 38 C.F.R. §§ 3.103(b)(1), 19.29 (2010); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  Nothing about the evidence or any response to the RO's notification suggests that the rating issue must be re-adjudicated ab initio to satisfy the requirements of the VCAA.  

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claim decided herein.  The Veteran's service treatment records as well as all identified and available VA medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's rating claim.  Pursuant to the May 2011 remand instructions, the Board instructed the RO to obtain the reports of all imaging studies of the Veteran's spine dated from June 2004 to the present time, and specifically to include the report of an MRI of the spine, authorized in May 2008, and dated in or after May 2008.  In November 2011, the RO contacted the San Diego VA medical center (VAMC) and requested these records.  In May 2013, the RO issued a Formal Finding on the Unavailability of Federal Records, listing the various attempts made to locate the Veteran's records.  According to the memorandum, all procedures to obtain records pertaining to the Veteran had been correctly followed, and evidence of written and telephonic efforts to obtain these records was in the file.  The memorandum concluded that all efforts to obtain the needed information had been exhausted, and any further attempts were futile.  In a May 2013 letter, the RO informed the Veteran that they had attempted to retrieve specified records from the San Diego VAMC, and they were informed that these records were unavailable.  The RO informed the Veteran that if any copies of the specified records were in his possession, he should provide them to the VA as soon as possible.  They also requested that the Veteran send any additional information or evidence that could help provide additional information the issue on appeal.  It does not appear as though the Veteran has provided any additional records or evidence in support of his claim.  

Based on the foregoing, the Board concludes that VA has done everything reasonably possible to assist the Veteran in obtaining his complete post-service treatment records and that the Veteran has not contended otherwise.  If there is additional available evidence to help substantiate the Veteran's claim, the RO cannot obtain these records without further assistance from the Veteran.  The Court has held that the duty to assist is not a one way street and that an appellant must do more that passively wait for assistance when he has information essential to his claim.  Wood v. Derwinski, 1 Vet. App. 190 (1990).

Moreover, in addition to obtaining all relevant records, the Veteran was also afforded VA examinations for his back disability in June 2005, March 2009 and October 2011.  There is no objective evidence indicating that there has been a material change in the severity of his service-connected disorder since the Veteran was last examined.  See 38 C.F.R. § 3.327(a) (2014).  The duty to assist does not require that a claim be remanded solely because of the passage of time since otherwise adequate VA examinations were conducted.  See VAOPGCPREC 11-95.  

To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that all three VA examinations obtained in this case are more than adequate, as they were predicated on a review of the Veteran's medical records, an interview with the Veteran, and a discussion of his medical history and because the examinations fully address the rating criteria that is relevant to rating the disability in this case.  Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the increased rating issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

Accordingly, the requirements of the remand were substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).  As such, the Board finds that VA's duty to assist with respect to retrieving the Veteran's VA treatment records and obtaining VA examinations with respect to the issue decided herein has been met.  38 C.F.R. § 3.159(c)(4).  

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required by 38 U.S.C.A. §§ 5103(a), 5103A and 38 C.F.R. § 3.159.




II.  Analysis

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).  

The veteran's entire history is reviewed when making disability evaluations.  See generally Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where, as in the case of the Veteran's claim, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2014).

When evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use).  See 38 C.F.R. §§ 4.40, 4.45 (2014); DeLuca v. Brown, 8 Vet. App. 202, 204 -07 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In VA Fast Letter 06-25 (November 29, 2006), VA's Compensation and Pension Service noted that to properly evaluate any functional loss due to pain, examiners, at the very least, should undertake repetitive testing (to include at least three repetitions) of the joint's range of motion, if feasible.  It was determined that such testing should yield sufficient information on any functional loss due to an orthopedic disability.  

On September 26, 2003, revisions to the VA rating schedule established a General Rating Formula for Diseases and Injuries of the Spine and a Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  See 68 Fed. Reg. 51454-51458 (August 27, 2003).  Diagnostic Code 5237 indicates lumbosacral strain should be evaluated under the General Rating Formula for Diseases and Injuries of the Spine.  Diagnostic Code 5242 also indicates that degenerative arthritis of the spine is to be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under Diagnostic Code 5003.  Note 6 further provides that the thoracolumbar and cervical spine segments should be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  The thoracolumbar segment of the spine includes the thoracic and lumbosacral spine.  

Under the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent disability evaluation is contemplated when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability evaluation is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine, and 100 percent disability evaluation is contemplated when there is unfavorable ankylosis of the entire spine.

Note 1 to this provision provides that associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2014).  

Further, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Further, the normal ranges of motion for each component of spinal motion are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71(a), General Rating Formula for Diseases and Injuries of the Spine, Note (2), as added by 68 Fed. Reg. 51,454 (Aug. 27, 2003). 

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 20 percent disability evaluation is assigned for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent disability evaluation is contemplated for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, and a 60 percent rating is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 

An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).

A.  For the period prior to October 27, 2011

In the December 2005 rating decision, the RO granted service connection and assigned an initial 10 percent rating for the Veteran's low back disability, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5237-5242.  The Veteran contends that his service-connected low back disorder is more disabling than reflected by the assigned 10 percent rating.  For the reasons that follow, the Board concludes that a disability rating in excess of 10 percent is not warranted for the period prior to October 27, 2011. 

The Veteran first filed a claim for service connection for the low back disability in May 2005, and was afforded a VA examination in connection to this claim in June 2005.  During this evaluation, the Veteran stated that he developed back pain over the years while serving in the military, and is no longer able to carry heavy material or stand longer than five minutes as a result.  On a scale of one to ten (with one being the least level of pain and ten being the highest) the Veteran rated his pain level at an eight, and noted that if he sits down and rests, his pain will resolve in 5 to 10 minutes.  According to the Veteran, the pain is nonradiating in nature and localized to the lower back.  The Veteran further stated that during his flare-ups of pain, he does not experience additional limitation of motion due to pain, weakness, fatigue, or lack of endurance following repetitive motion.  The Veteran noted that his back condition effects his daily and recreational activity considering his lack of running, and his inability to stand for long periods of time.  On physical examination, the examiner observed no signs of pain or tenderness to palpation in the mid or lateral neck.  In addition, the examiner noted no spasms, weakness, or tenderness on active and passive range of motion, and further observed no additional loss of range of motion due to pain, fatigue, weakness, or lack of endurance.  The Veteran was shown to have flexion to 90 degrees, and extension to 30 degrees.  He was also shown to have lateral rotation to 30 degrees bilaterally, and lateral rotation to 30 degrees bilaterally.  Based on his evaluation of the Veteran, the VA examiner diagnosed the Veteran with having a back strain, minimal functional impairment, and degenerative joint disease (DJD) with osteoarthritis.  

VA treatment records dated from February 2007 to January 2008 reflect that the Veteran received ongoing treatment and care for his back pain at the San Diego VAMC.  During a February 2007 VA treatment visit, the Veteran provided his medical history and reported that his back pain had its onset during his period of service, and specifically while participating in boot camp in service.  According to the Veteran, the pain had continued to worsen since this time.  An April 2007 VA progress note reflects that the Veteran underwent a lumbar epidural steroid injection to help alleviate any swelling and discomfort in his spine.  During a June 2007 VA treatment visit, the Veteran reported to experience chronic low back pain since service, and noted that the pain lasts all day long, and is worse in the morning when he awakens.  A September 2007 VA Physical Therapy note reflects that the Veteran had full range of motion in the lumbar spine, with increased pain with extension and sidebending towards the right side.  On physical examination, the Veteran exhibited signs of muscle guarding in the bilateral lumbosacral region with palpation

The Veteran was afforded another VA examination in March 2009, at which time he described a slight worsening in his back symptoms.  According to the Veteran, he experiences occasional stiffness in his back, as well as back pain that ranges from a dull pain to an excruciating stabbing type of pain.  The Veteran also described a separate numbness in the anterolateral aspect of his left thigh but noted no numbness or tingling in the right side.  According to the Veteran, on a scale of one to ten, his pain level reaches an eight during his flare-ups of pain, and these flare-ups occur on a daily basis, and can last from minutes to at least a half-an-hour in duration.  The Veteran stated that he tries to change positions and often will have to rest during that time to help alleviate the pain.  The Veteran reported to take Vicodin as needed, and further stated that he had undergone several branch block injections in 2008, as well as several procedures involving pulsed radio frequency neurotomies, but none of these procedures had helped him.  It was noted that the Veteran did not use any assistive devices to move or walk, but could ambulate less than one city block.  The Veteran denied any incapacitating periods over the past twelve months, and noted to have difficulty getting dressed on occasion.  Physical examination of the spine did not reveal any gross deformity, and the Veteran was shown to have flexion to 90 degrees, extension to 30 degrees, lateral flexion to 30 degrees bilaterally and lateral rotation to 30 degrees bilaterally.  The examiner noted that the Veteran had pain during these range of motion exercises.  However, while repetitive range of motion caused increased pain, it did not cause increase in weakness, fatigability, or additional functional limitations.  The VA examiner further noted that the Veteran had mild functional limitations with activities of daily living, and was not currently working at that time.  Specifically, the Veteran had functional limitations with prolonged standing, prolonged walking, and when using stairs.  Based on her discussion with, as well as her evaluation of the Veteran, the VA examiner diagnosed the Veteran with degenerative disk disease of the lumbosacral spine.  

In considering the evidence of record under the General Rating Formula for Diseases and Injuries of the Spine, the Board concludes that the Veteran is not entitled to an initial evaluation in excess of 10 percent for his service-connected low back disability for the period prior to October 27.  As noted above, the June 2005 and March 2009 VA examination reports reflect that the Veteran had flexion to 90 degrees both times with no additional limitation of movement upon repetitive movement.  As such, his flexion has always been shown to be greater than 60 degrees throughout the appeal.  Moreover, the combined range of motion of the thoracolumbar spine was greater than 120 degrees at each examination.  In addition, the Veteran did not exhibit any muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  In this regard, the June 2005 VA examiner observed no spasms, weakness or tenderness in the spine on active and passive range of motion, and the March 2009 VA examiner noted that the spine was clear for any gross deformity.  

The Board has also considered whether the Veteran is entitled to a higher rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  As previously noted, the Veteran did not report experiencing any incapacitating episodes as a result of his back pain at his June 2005 and March 2009 VA examinations.  Indeed, his medical records are devoid of any findings, notations or treatment for any episodes of incapacitation, and there are no medical records indicating his physician recommended or prescribed bed rest.  Therefore, the medical evidence does not show that the Veteran has had incapacitating episodes with a total duration of at least two weeks, but less than four weeks, during the past twelve months, and a higher rating is not warranted under the criteria for intervertebral disc syndrome for the period prior to October 27, 2011.  

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an increased evaluation for the Veteran's service-connected spine disability is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 10 percent rating, and no higher.  In this regard, the Board observes that the Veteran has complained of pain on numerous occasions.  The Board also acknowledges the objective medical findings, which reflect the Veteran's complaints of pain when conducting his range of motion exercises during the March 2009 VA examination.  However, as previously noted, the VA examiner did not observe evidence of additional limitation of motion following repetitive movement.  Indeed, the effect of the pain in the Veteran's lumbar spine is contemplated in the currently assigned 10 percent disability evaluation.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  Therefore, the Board concludes that an evaluation in excess of 10 percent for the Veteran's low back disability is not warranted for the period prior to October 27, 2011.  

The Board has also considered whether a higher evaluation is warranted under Diagnostic Code 5003.  The Board acknowledges that upon reviewing the Veteran's claims folder, the March 2009 VA examiner noted that the February 2007 x-ray reports showed mild degenerative disk disease of the lumbosacral junction.  However, the Veteran has never been noted to display symptoms other than pain, stiffness, and discomfort as a result of his disability; symptoms which are contemplated by the 10 percent evaluation already assigned.  Therefore, the Board finds that for the period prior to October 27, 2011, an increased rating in excess of 10 percent is not warranted for the Veteran's service-connected lumbar spine disability pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5003.  

The Board recognizes the Veteran's statements attesting to his constant pain and limited range of motion.  The Board notes that lay persons can attest to observable symptomatology.  In addition, the Veteran's statements describing his symptoms are considered to be competent evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), Layno v. Brown, 6 Vet. App. 465, 469 (1994), see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  These statements, however, must be viewed in conjunction with the objective medical evidence as required by the rating criteria.  In this regard, the objective medical evidence, including both examination reports, include the information necessary to rate the Veteran's disability in accordance with the rating criteria and both examiners considered the Veteran's reported symptomatology.  Thus, when considering the overall evidence of record, including the Veteran's statements, the Veteran's disability does not warrant an initial disability rating in excess of 10 percent.  

With respect to any neurological complications, the medical evidence of record reflects that the Veteran has some neurological symptoms in the left lower extremity.  During the June 2005 VA examination, the Veteran reported that he began experiencing numbness in the lateral aspect of his left thigh in 2004.  According to the Veteran, this sensation radiates from the proximal femur into the distal femur distributed along the lateral aspect.  Upon evaluating the Veteran, the June 2005 VA examiner described the Veteran's motor and sensory nerves as intact, and noted that the deep tendon reflexes were symmetrical bilaterally.  Based on his evaluation of the Veteran, the VA examiner diagnosed him with having neuralgia and paresthesia of the left thigh that resulted in minimal functional impairment.  The Board notes that the Veteran has already been service-connected for this disorder.  See December 2005 rating decision. 

At the March 2009 VA examination, the examiner noted that while manual muscle testing was 5/5, the Veteran had decreased sensation that corresponded to the lateral femoral cutaneous nerve on the left.  The examiner specifically noted that the Veteran had a band of numbness in the anterolateral thigh that measured 30 centimeters (cm) in length and 15 centimeters cm in width.  Reflexes were 2+ in the lower extremities and there was no sensory impairment on the right side.  In addition, straight leg raising test produced negative results.  The VA examiner diagnosed the Veteran with having left lateral femoral cutaneous nerve neuropathy.  A separate VA neurological examination in connection to the Veteran's peripheral nerves was conducted in March 2009, and after evaluating the Veteran, the VA examiner determined that the neurological impairment in the Veteran's left lower extremity was not related to his service-connected spine disability, adding that risk factors for this disability included his diabetes and potential weight gain.  In reaching this assessment, the VA examiner relied on the fact that the neuropathy was over the lateral thigh and not consistent with an L2 or L3 dermatomal distribution that one would see with radiculopathy.  The examiner further noted that the Veteran had normal reflex in the knee which would have been impaired should there have been nerve damage coming from the spine in that direction.  In addition, the examiner noted that the Veteran had negative straight leg raise.  Based on these neurological findings, the VA examiner determined that any neurological impairment in the left leg was not caused by or a result of his service-connected spine condition.  As such, the Board finds that the evidence of record for the period prior to October 27, 2011 is negative for any neurological abnormalities or objective findings of a neurological disorder in the right lower extremity, and any neurological impairment associated with the left lower extremity has not been linked to the spine disorder.  

Based on these findings, the Board finds that a separate disability rating is not warranted for any neurological complications arising from the low back disorder pursuant to the diagnostic codes pertinent to rating neurological disorders.  Bierman v. Brown, 6 Vet. App. at 129-132.  

In conclusion, the Board finds that for the period prior to October 27, 2011, the Veteran's level of disability more closely approximates the criteria for a 10 percent disability rating and a higher disability rating is not warranted.  The Board finds that the preponderance of the evidence is against the Veteran's claim for an initial disability rating in excess of 10 percent, and therefore the claim must be denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  On and after October 27, 2011

The Veteran was afforded another VA examination in October 2011, during which time he rated his pain level at a five on a scale of one to ten.  He also reported to experience flare-ups while walking, and noted that his pain lasts thirty minutes in duration whenever he stops walking and sits.  On physical examination, the Veteran had flexion to 65 degrees, with evidence of painful motion beginning at 55 degrees.  The Veteran was also shown to have extension to 30 degrees with painful motion at 30 degrees; right lateral flexion to 20 degrees with pain at 20 degrees; left lateral flexion to 30 degrees with pain at 30 degrees; right lateral rotation to five degrees with pain at 0 degrees, and left lateral rotation to 10 degrees, with pain at 5 degrees.  The examiner did not observe evidence of additional loss of motion following repetitive motion, but he did note that the Veteran had functional loss and/or functional impairment following repetitive use due to factors such as weakened movement, excess fatigability, and pain on movement.  When asked whether the Veteran had localized tenderness or pain to palpation for joints and/or soft tissue of the thoracolumbar spine, the examiner responded that he did, and explained that the Veteran has pain on flexion, extension, right lateral bending, and left rotation, as well as severe pain on left lateral bending and right rotation.  The examiner did not detect the presence of guarding and/or muscle spasms of the lumbar spine.  

In considering the evidence of record under the General Rating Formula for Diseases and Injuries of the Spine, the Board concludes that the Veteran is not entitled to an increased evaluation in excess of 20 percent for his service-connected low back disability for the period from October 27, 2011.  The evidence of record does not indicate that the Veteran had forward flexion of the thoracolumbar spine at 30 degrees or less, and it also does not show that he had favorable ankylosis of the entire thoracolumbar spine.  As previously noted above, the Veteran's range of motion during flexion was shown to be no worse than 55 degrees at the October 2011 VA examination.  In addition, the examination reports were clear for any evidence of ankylosis of the lumbar spine.  The Board notes that ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)); Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (Ankylosis is "stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint," citing Stedman's Medical Dictionary 87 (25th ed. 1990)).  The evidence of record reflects that the Veteran is able to perform the range of motion exercises, and while his movement may have been somewhat limited during these exercises, there is no indication that his spine is fixated in the neutral position or fixed in flexion and extension.  

The Board does not doubt that the Veteran has pain; however, in light of the ranges of motion documented at the examination, the Board cannot find that his service-connected low back disability equates to limitation of flexion of 30 degrees or less or favorable ankylosis of his entire thoracolumbar spine.  As such, for the period on and after October 27, 2011, the Board finds that the Veteran has not met the criteria for an evaluation in excess of 20 percent under the revised rating criteria.  

The Board has also considered whether the Veteran would be entitled to a higher rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  However, the medical evidence of record does not show that the Veteran has had incapacitating episodes with a total duration of at least four weeks during the past 12 months.  There are no treatment records documenting the Veteran as having been prescribed bed rest by his physician due to his back disability.  In fact, the October 2011 VA examiner noted that the Veteran did not have intervertebral disc syndrome.  Thus, a higher rating is not warranted under the criteria for intervertebral disc syndrome for the period on and after October 27, 2011.  

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an increased evaluation for the Veteran's service-connected thoracolumbar spine disability is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 20 percent rating, and no higher.  In this regard, the Board observes that the Veteran has complained of pain on numerous occasions and further acknowledges objective evidence of pain both during and following certain range of motion exercises.  The Board also recognizes the October 2011 VA examination report which demonstrates that repetitive motion yielded pain and such pain has a major functional impact.  While acknowledging the Veteran's functional impairment and limitations, the Board finds that the effect of the pain in the Veteran's lumbar spine is contemplated in the 20 percent disability evaluation assigned herein.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  Furthermore, the October 2011 VA examiner found no evidence of additional limitation of motion during repetitive range of motion exercises.  Therefore, the Board concludes that an evaluation in excess of 20 percent for the Veteran's low back disability is not warranted for the period on and after October 27, 2011.  

With respect to any neurological complications, the Board notes that the Veteran has already been service-connected and separately rated for peripheral neuropathy of the right and left lower extremity, effective October 27, 2011.  The Board notes that both of these disorders have been found to be secondary to his diabetes mellitus rather than his low back disorder.  Moreover, the Veteran has not been shown to have any neurological impairment specifically associated with his low back disability.  On neurological evaluation, he was shown to have normal strength in the lower extremities, and his ankle and knee reflexes were shown to be 2+ and equal bilaterally.  Although he reported to have decreased sensation to light touch in the lower extremities, the straight leg test produced negative results, and the Veteran did not exhibit any signs of radicular pain, nor any signs or symptoms of radiculopathy.  When asked whether the Veteran had any other neurologic abnormalities or findings related to the thoracolumbar spine condition, the examiner indicated that he did not.  Based on these evidentiary findings, the Board finds that a separate disability rating is not warranted for any neurological impairment in the lower extremities (separate and distinct from peripheral neuropathy of the lower extremities) that is associated with the low back disability.  Bierman v. Brown, 6 Vet. App. at 129-132.  

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions under 38 C.F.R. § 3.321(b)(1).  The Board further notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Moreover, the RO has already granted the Veteran's claim for total disability based on individual unemployability, as reflected in the April 2013 rating decision.  Since the application of the regular schedular standards has resulted in a total rating, referral of this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for consideration of the assignment of an extraschedular evaluation need not be considered.  


ORDER

Entitlement to an initial disability rating in excess of 10 percent for facet arthrosis for the period prior to October 27, 2011 is denied.  

Entitlement to an initial disability rating in excess of 20 percent for facet arthrosis for the period on and after October 27, 2011 is denied.  




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


